Citation Nr: 0516873	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  96-03 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a left knee injury with chondromalacia, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for atrophy of the 
left quadriceps, muscle group XIV, associated with 
postoperative residuals of a left knee injury with 
chondromalacia, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on periods of active duty in the Army from 
September 1970 to April 1972 and from May 1978 to October 
1990.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the RO denied entitlement to increased 
evaluation and continued the veteran's left knee disability 
rating of 10 percent assigned under Diagnostic Code 5257 as 
well as reduced the veteran's right knee disability rating 
assigned under Diagnostic Code 5257 from 10 percent to 
noncompensable, effective from November 1, 1995. 

In December 1997, the Board remanded the veteran's claims in 
order to identify treatment providers, to obtain additional 
VA treatment records, to give the RO discretion to obtain 
another VA examination if necessitated by the evidence of 
record, and for consideration under VAOPGCPREC 23-97 as well 
as Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board again remanded the veteran's claims in May 1999 to 
order the RO to comply with the previous December 1997 remand 
under Stegall v. West, 11 Vet. App. 268 (1998).  In a June 
2000 rating decision, the RO granted entitlement to service 
connection for atrophy of the left quadriceps muscle group 
XIV as secondary to the veteran's service-connected 
postoperative residuals of a left knee injury with 
chondromalacia and assigned a 10 percent rating under 
Diagnostic Code 5314, effective from January 13, 1993.

In an August 2003 decision, the Board voided the RO's prior 
reduction of the veteran's rating for his service-connected 
right knee disability and restored the 10 percent disability 
rating, effective from the date of the reduction.  In 
addition, the Board remanded the veteran's claims in August 
2003 to obtain records from the Social Security 
Administration and for action consistent with Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002).  

A February 2005 rating decision restored the 10 percent 
disability rating for the veteran's service-connected right 
knee disability, effective from May 1, 1991.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.  

2.  The veteran's left knee disability, classified as 
postoperative residuals of a left knee injury with 
chondromalacia, is manifested by full range of motion, no 
more than slight instability or subluxation, and by pain, 
tenderness, and crepitus.

3. The veteran's right knee chondromalacia is manifested by 
full range of motion, with pain and tenderness, but without 
more than slight instability or subluxation.       

4.  Atrophy of the left quadriceps, muscle group XIV, 
associated with postoperative residuals of a left knee injury 
with chondromalacia, is manifested by atrophy of the left 
quadriceps muscle, which equates to no more than a moderate 
disability of muscles.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for postoperative residuals of a left knee injury 
with chondromalacia are not met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 4.71a, 
Diagnostic Codes 5299-5257 (2004).


2. The schedular criteria for a rating in excess of 10 
percent for chondromalacia of the right knee are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 4.7, 4.71a, Diagnostic Codes 5299-5257 (2004).

3.  The schedular criteria for a rating in excess of 10 
percent for atrophy of the left quadriceps muscle group XIV 
associated with postoperative residuals of a left knee injury 
with chondromalacia are not met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 
4.56, 4.73, Diagnostic Code 5314 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for Knee 
Disabilities

In a March 1991 rating decision, the RO granted entitlement 
to service connection for right knee chondromalacia and 
assigned a noncompensable evaluation for this disability 
under Diagnostic Codes 5299-5257, effective from October 
1990.  In the same rating decision, the RO granted 
entitlement to service connection for postoperative residuals 
of a left knee injury with chondromalacia and assigned a 
noncompensable evaluation for this disability under 
Diagnostic Code 5257, effective from October 1990.  A 
December 1992 rating decision increased both the right and 
left knee evaluations to 10 percent rating using Diagnostic 
Code 5257, each effective from May 1, 1991.  

The veteran has appealed a July 1995 rating decision that 
continued the 10 percent rating for his service-connected 
left knee disability and reduced the veteran's right knee 
disability to a noncompensable rating effective November 1, 
1995.  As discussed above, the Board restored the 10 percent 
rating for the right knee disability in its August 2003 
decision, and a February 2005 rating decision restored the 10 
percent disability rating for the veteran's service-connected 
right knee disability, effective from May 1, 1991.  

In a June 2000 rating decision, the RO granted entitlement to 
service connection for atrophy of the left quadriceps muscle 
group XIV as secondary to the veteran's service-connected 
postoperative residuals of a left knee injury with 
chondromalacia and assigned a 10 percent rating under 
Diagnostic Code 5314, effective from January 13, 1993.  The 
appeal for a higher rating remains before the Board.  See AB 
v. Brown, 6 Vet. App. 35 (1993)(where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The most recent rating decision, dated in February 2005, uses 
Diagnostic Codes 5299-5257 for the left knee as well as the 
right knee. In evaluating the veteran's knee disabilities, 
the Board has reviewed and considered all of the evidence in 
the veteran's claims folder.  The Board concludes, however, 
that the competent medical evidence of record does not 
support the assignment of an increased or separate rating for 
the veteran's service-connected right or left knee 
disability, each of which is currently rated as 10 percent 
under Diagnostic Codes 5299-5257.

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2004).  The diagnostic code is "built-
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits for 
all unlisted conditions.  Then, the disease is rated by 
analogy under a diagnostic code for a closely related disease 
that affects the same anatomical functions and has closely 
analogous symptomatology.  Therefore, the veteran's service-
connected right and left knee disabilities are rated as the 
analogous condition of other impairment of the knee with 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257.  In addition, in the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  See 
38 C.F.R. § 4.27 (2004).  The hyphenated diagnostic code for 
the veteran's right and left knee disabilities in this case 
indicates that other impairment of the knee with recurrent 
subluxation or lateral instability under Diagnostic Code 5257 
is a residual condition.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved in the 
veteran's claim.  However, when the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent can be 
applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 20 
percent rating can be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5003 (2004).

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II (2004).  As for limitation of 
motion, limitation of flexion of the leg is rated 30 percent 
at 15 degrees, 20 percent at 30 degrees, 10 percent at 45 
degrees, and noncompensable (zero percent) at 60 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable (zero percent) at 5 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2004).  

Diagnostic Code 5257 rates other impairment of the knee, 
recurrent subluxation or lateral instability, as 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board acknowledges the veteran's complaints of pain, 
instability, swelling, and tenderness associated with his 
service-connected knee disabilities, and the effects of pain 
have been taken into consideration in rating the 
disabilities, as discussed below.  The veteran, however, has 
not demonstrated that he has the medical expertise that would 
render competent his statements as to the current severity of 
his knee disabilities.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 4.71a with respect to the 
current severity of his knee disabilities.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Statements submitted by 
the veteran qualify as competent lay evidence.  Competent lay 
evidence is any evidence not requiring that the proponent 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).

VA examination reports dated in July 1995 and February 1997 
as well as December 1998, July 1999, August 2001, and January 
2002 VA treatment notes have shown findings of full range of 
motion for the knees.  Therefore, there are no range of 
motion findings of record that would warrant a compensable 
rating under either Diagnostic Code 5260 or 5261 for the 
veteran's service-connected left or right knee disability.  
See also VAOPGCPREC 9-2004 (Separate ratings under Diagnostic 
Codes 5260 and 5261 may be assigned for disability of the 
same joint).

As for Diagnostic Code 5003, the Board notes that, in this 
case, the November 2003 VA examination report referred to a 
radiology report of the veteran's knees dated in 2003 which 
showed mild degenerative changes.  Previously, an x-ray 
report dated in January 2001 had shown mild degenerative 
changes in the veteran's knees with mild chondromalacia.  In 
the November 2003 VA examination report the examiner noted 
that the veteran's bilateral knee arthritic changes were 
physiologic rather than posttraumatic.  An impression of 
"physiologic changes in the knees with history of transient 
chondromalacia which is apparently resolved" was listed in 
the report.  As discussed above, the veteran's left and right 
knee range of motion findings in multiple VA examination 
reports and treatment notes are deemed noncompensable under 
Diagnostic Codes 5260 and 5261.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  None of 
the VA examination reports as well as VA treatment notes 
indicate that the veteran suffered from any swelling, muscle 
spasm, or painful motion during examination of his left or 
right knee.  Based on the evidence of record, the veteran is 
not entitled to the assignment of a separate 10 percent 
rating under Diagnostic Code 5003 for x-ray evidence of 
traumatic arthritis with limitation of motion for either 
knee.

In this case, the veteran is assigned a rating of 10 percent 
for slight subluxation or instability of the left and right 
knee under Diagnostic Code 5257.  VA examination reports 
dated in July 1995, February 1997, and November 2003 as well 
as December 1998, July 1999, August 2001, and January 2002 VA 
treatment notes have noted that the veteran's left and right 
knee are stable and show no instability or ligamentous 
laxity.  A January 2002 VA treatment note listed an 
impression of patellar subluxation.  Evidence of record does 
not support the assignment of an increased rating for the 
veteran's service-connected left or right knee disability 
under Diagnostic Code 5257, as the findings concerning either 
knee do not meet or more nearly approximate moderate 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (2004).

The Board is not free to ignore the effects of pain.  The 
Board notes that the veteran has continually complained of 
left and right knee pain in the medical evidence of record.  
An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's left or right knee 
disability to the extent that would support the assignment of 
an increased rating.  While the veteran's pain must be 
considered in evaluating his service-connected disability, 
the Schedule does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  After 
considering the effects of the pain on movement, weakness, 
incoordination, and fatigability, as described in the records 
of examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for assignment of higher 
ratings under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected left knee disability.  It is neither 
contended nor shown that the veteran's service-connected left 
or right knee disability involves ankylosis (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of tibia and fibula (Diagnostic Code 5262) or genu 
recurvatum (Diagnostic Code 5263).  

The criteria for an increased rating under Diagnostic Codes 
5256 through 5263 have not been met.  The Board finds that 
the evidence does not support the assignment of an increased 
or additional separate rating for the veteran's service-
connected left or right knee disability under the Schedule.  
The veteran's reports of knee pain, instability, crepitance 
and tenderness do not meet or more nearly approximate the 
criteria for an increased or additional separate compensable 
rating under Diagnostic Codes 5256 through 5263.  See 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (2004).

Evidence of record indicates that the veteran underwent 
arthroscopy of the left knee during active service in June 
1988.  Therefore, the Board will also consider whether a 
separate, compensable evaluation is warranted for a surgical 
scar.  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the 
Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  The Board further notes that, effective August 
30, 2002, a new regulation was promulgated concerning ratings 
for skin disorders (including scars).  See 67 Fed. Reg. 
49,590 - 49,599 (July 31, 2002).  However, the changed 
regulation may not be applied prior to the effective date.  
See 38 U.S.C.A. § 5110(g)(West 2002).  In this case, the 
veteran does not contend, and the evidence does not show, 
that a separate compensable rating is warranted for a left 
knee scar, status post left knee surgery in May 1998.  The 
Board therefore finds that the veteran will not be prejudiced 
by the consideration of the revised rating criteria for 
scars.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Under 
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (effective 
prior to August 30, 2002), a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars, which are shown to painful and 
tender on objective demonstration.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003), a 10 percent evaluation is 
warranted for superficial scars that are painful on 
examination.  In this case, none of the medical evidence of 
record shows complaints or findings of pain or tenderness 
concerning the veteran's left knee scar.  Therefore, the 
Board finds that there is no evidence to show that the 
veteran has compensable manifestations of his left knee scar 
under any version of 38 C.F.R. § 4.118.  Consequently, the 
assignment of a separate 10 percent evaluation for a left 
knee postoperative scar is not warranted.

II.  Entitlement to an Increased Evaluation for Atrophy of 
the Left Quadriceps - Muscle Group XIV 

In a June 2000 rating decision, the RO granted entitlement to 
service connection for atrophy of the left quadriceps muscle 
group XIV as separate disabling effect of the veteran's 
service-connected postoperative residuals of a left knee 
injury with chondromalacia and assigned a separate 10 percent 
rating under Diagnostic Code 5314, effective from January 13, 
1993.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314; see 
also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

During the pendency of this appeal, the criteria for 
evaluating muscle injuries were changed and the new 
regulations became effective on July 3, 1997.  See 62 Fed. 
Reg. 30,235 (1997).  However, the changed regulation may not 
be applied prior to the effective date.  See 38 U.S.C.A. § 
5110(g) (West 2002).  

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided the 
evaluation of muscle disabilities as follows: (a) Slight 
(insignificant) disability of muscles.  Type of injury was a 
simple wound of muscle without debridement, infection, or 
effects of laceration.  By history and complaint, the wound 
would be of slight severity, with relatively brief treatment 
and return to duty.  The wound would heal with good 
functional results.  There would be no cardinal symptoms or 
signs of muscle injury, such as weakness, fatigue-pain, 
uncertainty of movement, loss of power, lowered threshold of 
fatigue and impairment in coordination.  Objective findings 
were listed as minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  There 
would be no significant impairment of function and no 
retained metallic body fragments.  See 38 C.F.R. § 4.56(a) 
(1996).

(b) Moderate disability of the muscles.  Type of injury 
consists of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  There would be an absence of explosive 
effect of a high velocity missile as well as residuals of 
debridement or prolonged infection. By history and complaint, 
there would be a service department record or other 
sufficient evidence of hospitalization in service for 
treatment of the wound.  Record in the file would show 
consistent complaints on record from first examination 
forward, of one or more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-pain after moderate 
use, affecting particular functions controlled by injured 
muscles.  Objective findings of a moderate disability of the 
muscle are: linear or relatively small entrance and (if 
present) exit scars so situated as to indicate a relatively 
short track of the missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus; and definite weakness or fatigue 
in comparative tests.  See 38 C.F.R. § 4.56(b) (1996).

(c) Moderately severe disability of the muscles.  The type of 
injury was a through and through or deep penetrating wound by 
a high velocity missile of small size, or a large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and with intramuscular 
cicatrization.  By history and complaint, there would be a 
service department record or other sufficient evidence of 
hospitalization for a prolonged period in service for 
treatment of a wound of a severe grade.  Record in the file 
would show consistent complaints of cardinal symptoms of 
muscle wounds.  Evidence of unemployability because of 
inability to keep up with work requirements is to be 
considered, if present.  Objective findings of a moderately 
severe wound include the following: relatively large entrance 
and (if present) exit scars so situated as to indicate the 
track of the missile through important muscle groups; 
indications on palpation of moderate loss of deep fascia, 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles in comparison to the sound side; 
and tests of strength and endurance of muscle groups involved 
in comparison to the sound side give positive evidence of 
marked or moderately severe loss.  See 38 C.F.R. § 4.56(c) 
(1996).

(d) Severe disability of muscles.  The wound consists of 
through and through or deep penetrating wounds due to a high- 
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  By history and 
complaint, the injury should be similar to moderately severe 
muscle injury, but in an aggravated form.  Objective findings 
should include extensive ragged, depressed and adherent scars 
so situated as to indicate wide damage to the muscle groups 
in the track of the missile. X- rays may show retained 
metallic foreign bodies, and palpation should show moderate 
or extensive loss of deep fascia or muscle substance, with 
soft or flabby muscles in the wound area.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity, as does adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, in an 
area where the bone is normally protected by muscle.  See 38 
C.F.R. § 4.56(d) (1996).

Based upon the new rating criteria effective after July 3, 
1997, 38 C.F.R. § 4.56 (2004) provides the evaluation of 
muscle disabilities as follows: (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debribement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  See 38 C.F.R. § 4.56(d)(1) (2004).

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  See 38 C.F.R. § 4.56(d)(2) (2004).

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  See 38 C.F.R. § 
4.56(d)(3) (2004).

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low-velocity missiles, 
or with shattering bone fracture or open communicated 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding or scarring.  
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscle swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrumor vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  See 38 C.F.R. § 4.56(d)(4) (2004).

Diagnostic Code 5314 provides for the evaluation of injury to 
Muscle Group XIV. The function of this muscle group is 
extension of the knee and simultaneous extension of the hip 
and flexion of the knee.  When there is moderate impairment a 
rating of 10 percent is assigned.  To warrant the 30 percent 
rating, the evidence must demonstrate moderately severe 
impairment to this muscle group; and the highest or 40 
percent schedular rating contemplates severe impairment.  See 
38 C.F.R. § 4.73, Diagnostic Code 5314 (1996 and 2004).

In this case, neither the old nor the amended muscle 
disability rating criteria is more favorable to the veteran.  
Service medical records indicate that the veteran suffered 
from chronic pain in his knees due to chondromalacia as well 
as poor quad strength.  Evidence of record also indicates 
that the veteran underwent arthroscopy of the left knee 
during active service in June 1988.  VA treatment notes dated 
in January 1993 and April 1999 show findings of left 
quadriceps atrophy.  An additional VA treatment note dated in 
May 2002 shows that the examiner recommended quadriceps 
strengthening exercises as a form of treatment for the 
veteran's knee disability.   

Competent medical evidence of record shows that the veteran's 
residuals of left quadriceps atrophy due to his service-
connected left knee disability are more consistent with the 
criteria of a moderate disability under both versions of the 
rating criteria.  Evidence of record does not show any 
findings of moderate loss of deep fascia on palpation, 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles in comparison to the sound side.

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the Board notes that the pain and functional 
limitation caused by the left quadriceps disability were 
already considered in the 10 percent rating that has been 
assigned.  The veteran has not demonstrated the functional 
loss due to pain that would be equivalent to an evaluation in 
excess of the current schedular 10 percent rating.  None of 
the veteran's medical records, VA examination reports, or 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, or weight-bearing to a degree that would be 
equivalent to more than moderate disability.  There is no 
competent evidence indicating a greater degree of functional 
loss attributable to left quadriceps disability than that 
commensurate with the 10 percent rating currently assigned.

Finally, the Board notes that the veteran failed to report to 
an examination scheduled as a follow up to the November 2003 
joints examination in order to evaluate his service-connected 
muscle disability.  In the May 1999 remand, the veteran was 
notified that it his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2004).

The Board concludes that the evidence of record does not 
reflect the moderately severe level of disability required 
for a 30 percent rating under Diagnostic Code 5314.  As 
medical findings of atrophy of the left quadriceps muscle do 
not meet or more nearly approximate the criteria for an 
increased rating under Diagnostic Code 5314, entitlement to 
an increased evaluation for atrophy of the left quadriceps 
(muscle group XIV) associated with postoperative residuals of 
a left knee injury with chondromalacia is denied.  See 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.7, 4.73 
(2004).  

III. Extraschedular Ratings

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  

In this case, the Schedule is not inadequate.  The Schedule 
does provide for higher ratings for the veteran's service-
connected right and left knee disabilities, including the 
muscle disability.  But, as discussed above, the presence of 
findings meeting the schedular criteria for a greater rating 
under applicable diagnostic codes have not been shown.  In 
addition, it has not been shown that any of these service-
connected disabilities, alone or in combination, have 
required frequent periods of hospitalization or produced 
marked interference with the veteran's employment.  Evidence 
of record shows that the veteran indicated in the November 
2003 VA examination report that he stopped working in 2002 
due to stress.  In this case, there is no evidence of record 
that indicates these service-connected disabilities produce a 
marked interference with his employment.  For these reasons, 
the assignment of extraschedular ratings for these 
disabilities is not warranted.

IV.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the veteran's claims for entitlement 
to increased evaluations for right and left knee disabilities 
as well as his muscle disability.  With regard to requirement 
(1), above, the RO sent the veteran a VCAA notice letters in 
August 2002 and February 2003.  In addition, the Appeals 
Management Center (AMC) sent the veteran a letter in February 
2004.  The August 2002 and February 2004 letters informed him 
of what was needed to establish entitlement to increased 
evaluations.  With regard to requirements (2) and (3), the 
Board notes that the August 2002 and February 2004 letters 
also notified him of his and VA's respective responsibilities 
for obtaining information and evidence under the VCAA.  More 
specifically, the February 2004 letter explained that VA 
would obtain relevant records from any Federal agency (to 
include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help him obtain other evidence (such as records 
from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the February 
2004 letter, the veteran was also informed that VA would 
assist him by providing a medical examination or getting a 
medical opinion if it was necessary to make a decision on his 
claim.  Finally, with respect to requirement (4), the Board 
notes that it does not appear from the record that the 
veteran has explicitly been asked to provide "any evidence 
in [his] possession that pertains to" his claims.  As a 
practical matter, however, the veteran has been amply 
notified of the need to provide such evidence, with respect 
to his claims for higher disability evaluations.  In 
addition, the RO issued him a SSOC in September 2002 and 
February 2003 that contained the complete text of 38 C.F.R. 
§ 3.159, from which the Court took the fourth element of 
notification.  Given this correspondence, it seems untenable 
that the veteran would have refrained from submitting any 
other relevant evidence he might have had.  Accordingly, the 
Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's and AMC's formal 
VCAA notice letters to the veteran dated in August 2002, 
February 2003, and February 2004.  However, at bottom, what 
the VCAA seeks to achieve is to give the veteran notice of 
the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that August 2002, February 2003, and February 
2004 letters as well as the September 2002 and February 2003 
SSOCs issued by the RO were sent to the veteran after the 
RO's July 1995 and June 2000 rating decisions that are the 
basis of the his appeal.  In this case, the VCAA was enacted 
after the original AOJ adjudication of the claims in July 
1995 and June 2000.  The Court specifically stated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) that an 
appellant has the right to remand where VCAA content-
complying notice had not been provided.  However, the Court 
recognized that the RO did not err by not providing notice of 
VCAA prior to the RO's decision when, as here, the initial 
AOJ adjudication occurred before the enactment of the VCAA.  

As discussed above, the content of the notice provided to the 
veteran in the August 2002, February 2003, and February 2004 
letters by the RO and AMC fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, in this case, after notice was 
provided, the veteran's claims were readjudicated in a 
supplemental statement of the case issued in November 2004.  
For these reasons, to decide the appeal would not be 
prejudicial error to the veteran in this case.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the August 2002, February 2003, and 
February 2004 letter as well as the September 2002 and 
February 2003 SSOCs.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the September 2002 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the August 2002, February 2003, and February 
2004 letters as well as the September 2002 and February 2003 
SSOCs issued by the RO.  The Board concludes that any defect 
in the notice requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The record contains the veteran's 
service medical records.  VA has also obtained multiple VA 
examination reports, VA outpatient treatment records, and 
records from SSA identified by the veteran.  

The Board notes that the veteran failed to report for 
scheduled VA examinations during the course of his appeal.  
The veteran was notified that it his responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2004).  Under the 
circumstances, no further development is warranted.  See 38 
C.F.R. § 3.159(d) (2004); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that the VA's duty to assist the 
veteran is not a one-way street; the veteran also has an 
obligation to assist in the adjudication of his claim).
The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Entitlement to an increased evaluation for postoperative 
residuals of a left knee injury with chondromalacia is 
denied.  

Entitlement to an increased evaluation for chondromalacia of 
the right knee is denied.  

Entitlement to an increased evaluation for atrophy of the 
left quadriceps muscle group XIV associated with 
postoperative residuals of a left knee injury with 
chondromalacia is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


